        Case 4:19-cv-00166-SMR-HCA Document 1 Filed 06/06/19 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF IOWA
                                    CENTRAL DIVISION


TASTY TACOS, INC.

                        Plaintiff,
                                                  NO.: ________________
          v.

MORE THAN GOURMET HOLDINGS, INC.                  COMPLAINT

                        Defendant.                JURY TRIAL DEMANDED



          COMES NOW Plaintiff Tasty Tacos, Inc. for their Complaint against Defendant More Than

Gourmet Holdings, Inc. (“MTG”), and states as follows:

                                          THE PARTIES

          1.     Plaintiff Tasty Tacos, Inc. is an Iowa corporation having its principal place of

business at 1420 East Grand Avenue, Des Moines, Iowa 50316. Tasty Tacos, Inc. owns U.S.

Trademark Registration No. 1,774,502, and has pending federal trademark applications, U.S.

Application Serial Nos. 87/689,845 and 88/267,384.

          2.     Defendant More Than Gourmet Holdings, Inc. is an Ohio corporation having its

principal place of business at 929 Home Avenue, Akron, Ohio 44310.

                                     JURISDICTION AND VENUE

          3.     Count I arises under the laws of the United States prohibiting infringement of

federally registered trademarks, specifically the Lanham Act, 15 U.S.C. § 1114. Count II arises

under the Lanham Act, 15 U.S.C. § 1125(a). Jurisdiction in this Court is thus proper per 28 U.S.C.

§ 1331.


8449291_4.doc
       Case 4:19-cv-00166-SMR-HCA Document 1 Filed 06/06/19 Page 2 of 13



        4.      Count III arises under the common law, and supplemental jurisdiction over this

claim is proper per 28 U.S.C. § 1367.

        5.      Defendant MTG has infringed, and continues to infringe, Tasty Tacos’ federally

registered trademarks, as well as Tasty Tacos’ rights under the common law, leading to the sale and

distribution of Defendant’s products to residents and citizens of Iowa who reside within this

District.

        6.      This Court has jurisdiction over Defendant because Defendant has engaged in the

infringing and unlawful conduct in the advertising for sale, offers for sale, and sales of the accused

products in Iowa, including within this District, and created a likelihood of confusion as to the

source, origin, sponsorship, endorsement, or affiliation of Defendant’s products within this District.

        7.      Venue is proper in this District on Tasty Tacos’ claims pursuant to 28 U.S.C. §

1391(b) because a substantial part of the events giving rise to the claims occurred in this District.

MTG has sold products that infringe Tasty Tacos’ federally registered trademarks and common law

rights to citizens of Iowa who reside within this District.

                                                FACTS

        8.      Tasty Tacos repeats and realleges as if fully set forth herein the facts and allegations

of all of the preceding paragraphs.

                                      The Tasty Tacos® Mark

        9.      Tasty Tacos is a family owned and operated company and has been in business since

1961. Beginning with a family recipe for a one-of-a-kind flour taco, Tasty Tacos has become a

well-known brand with multiple restaurant locations and products sold in grocery stores and online.




                                                   2
      Case 4:19-cv-00166-SMR-HCA Document 1 Filed 06/06/19 Page 3 of 13



The company’s motto, “Nada Es Imposible®,” also dates to 1961 and informs Tasty Tacos’

dedication to its customers to this day.

        10.     Exhibit 1, below, shows exemplary signage and use of the well-known Tasty

Tacos® mark in connection with restaurant services:

                                             Exhibit 1




        11.     Tasty Tacos has expended significant resources to promote its products and services

under the Tasty Tacos® mark and has sold and distributed its goods and services under the Tasty

Tacos® mark to customers throughout the United States. Tasty Tacos has shipped its products to

consumers across the United States, and as far as Hawaii.




                                                 3
      Case 4:19-cv-00166-SMR-HCA Document 1 Filed 06/06/19 Page 4 of 13



        12.     Tasty Tacos is frequently featured in media coverage of the best tacos in the country.

See, e.g., Food Network, 50 States, 50 Tacos, https://www.foodnetwork.com/restaurants/photos/

50-states-50-tacos (last visited June 6, 2019).

        13.     By virtue of Tasty Tacos’ extensive sales, advertising, and promotion of goods and

services under the Tasty Tacos® mark, this brand has become recognizable by the public as

exclusively denoting Tasty Tacos and its products and services. The Tasty Tacos® mark is well

known by consumers to signify high-quality, authentic and flavorful Mexican food offerings

originating exclusively from a single source. The Tasty Tacos® mark conveys a substantial amount

of goodwill.

        14.     The Tasty Tacos® mark enjoys a long history of use, dating back to 1961, and a

reputation as an indicator of high quality goods. In addition to its eponymous tacos, Tasty Tacos

serves enchiladas, burritos, nachos, salads, and “Tasty Tators,” among other items, all served

alongside its signature Homemade Hot Sauce. Tasty Tacos sells its Tasty Tacos brand hot sauce

and taco seasoning at the company’s restaurants and at Hy-Vee grocery stores in Iowa, Illinois,

Missouri, Kansas, Nebraska, South Dakota, Minnesota, and Wisconsin.

        15.     By way of illustration, Exhibit 2 shows Tasty Tacos brand hot sauce and taco

seasoning sold at a Hy-Vee grocery store in Des Moines, Iowa.




                                                  4
      Case 4:19-cv-00166-SMR-HCA Document 1 Filed 06/06/19 Page 5 of 13



                                             Exhibit 2




       16.     Tasty Tacos makes and sells (and/or licenses other to make and sell) goods and

services bearing the Tasty Tacos® mark, which is protected under common law, and has also been

protected with the following federal trademark registration:




                                                 5
        Case 4:19-cv-00166-SMR-HCA Document 1 Filed 06/06/19 Page 6 of 13



                                                         RELEVANT GOODS           APPLICATION
        MARK                   REGISTRATION NO.
                                                           OR SERVICES               DATE
TASTY TACOS
                              Reg. No. 1,774,502         Restaurant services     May 7, 1990
(word mark)

        17.      Pursuant to 15 U.S.C. §§ 1065 and 1115(b), the Registration No. 1,774,502 has

become “incontestable,” and therefore serves as conclusive evidence of Tasty Tacos’ ownership of

the mark and its exclusive right to use (or license) the mark in question with the goods and services

listed in the registration.

        18.      Tasty Tacos has possessed nationwide priority for the Tasty Tacos® mark since

1990.

        19.      To further protect its valuable Tasty Tacos® brand, Tasty Tacos has filed the

following federal trademark applications:

                                                         RELEVANT GOODS           APPLICATION
        MARK                   APPLICATION NO.
                                                           OR SERVICES               DATE
TASTY TACOS
                              App. No. 87/689,845        Spices                  11/17/2017
(word mark)
TASTY TACOS
                              App. No. 88/267,384        Hot sauce               1/18/2019
(word mark)

        20.      Tasty Tacos has acquired trademark rights under Iowa common law to the Tasty

Tacos® mark. Tasty Tacos has continuously used the Tasty Tacos® mark since 1961.

                                     Defendant’s Infringing Activities

        21.      Defendant has appropriated the Tasty Tacos® mark to sell taco seasoning products

that compete directly with products made by Tasty Tacos, which is likely to cause consumer

confusion in the marketplace.




                                                    6
      Case 4:19-cv-00166-SMR-HCA Document 1 Filed 06/06/19 Page 7 of 13



        22.     Defendant filed an “intent to use” application for federal registration of the mark

“WICKED TASTY TACO” on January 23, 2018, for use with goods and services including “food

additives . . . and seasonings.”

        23.     On February 25, 2019, Tasty Tacos filed a Notice of Opposition, which informed

Defendant that registration of Defendant’s applied-for mark would conflict with Tasty Tacos’ prior

rights in its Tasty Tacos® mark, and that continued use of Defendant’s “WICKED TASTY TACO”

mark would cause damage and injury to Tasty Tacos.

        24.     On April 2, 2019, Tasty Tacos requested that Defendant cease using the “WICKED

TASTY TACO” mark in commerce and withdraw its application for federal registration of the

mark “WICKED TASTY TACO.”

        25.     On April 5, 2019, Defendant informed Tasty Tacos that Defendant does not intend

to cease use of its infringing mark or withdraw its application for registration.

        26.     Tasty Tacos has continued to request that Defendant immediately cease all use of

the infringing mark.

        27.     Despite these repeated requests, Defendant has begun using the “WICKED TASTY

TACO” mark in connection with the sale of taco seasonings.

        28.     Exhibit 3 shows a “Wicked Tasty Taco” taco seasoning product currently available

to consumers in retail stores and online:




                                                   7
      Case 4:19-cv-00166-SMR-HCA Document 1 Filed 06/06/19 Page 8 of 13



                                            Exhibit 3




       29.     Defendant has begun selling its “Wicked Tasty Taco” products online to consumers

nationwide, including Iowa consumers, through its website and Amazon.com.

       30.     Defendant also has begun selling its “Wicked Tasty Taco” products in retail stores

nationwide, including Hy-Vee stores in which Tasty Tacos products are sold.

       31.     Hy-Vee is based in West Des Moines, Iowa, and operates over 240 retail grocery

stores across the Midwest. Hy-Vee also sells groceries online through its “Aisles Online” program.

       32.     Defendant has sold its products in Hy-Vee stores since at least May 22, 2019.

Exhibit 4, below, captures a display at a Hy-Vee store in Des Moines, Iowa, on May 22, 2019 —

just feet away from where the Tasty Tacos products shown in Exhibit 2 were offered for sale.




                                                8
Case 4:19-cv-00166-SMR-HCA Document 1 Filed 06/06/19 Page 9 of 13



                             Exhibit 4




                                9
      Case 4:19-cv-00166-SMR-HCA Document 1 Filed 06/06/19 Page 10 of 13



                                        COUNT I
                               TRADEMARK INFRINGEMENT
                           UNDER THE LANHAM ACT, 15 U.S.C. § 1114

        33.     Tasty Tacos repeats and realleges as if fully set forth herein the facts and allegations

of all of the preceding paragraphs.

        34.     Defendant’s use of the “WICKED TASTY TACO” mark, without Tasty Tacos’

consent, constitutes infringement of the Tasty Tacos® mark in violation of 15 U.S.C. § 1114 in

that, among other things, Defendant’s use of “WICKED TASTY TACO,” alone or in combination

with other words or symbols, has created or will continue to create a likelihood of confusion

amongst the consuming public as to the source, origin, sponsorship, endorsement, or affiliation of

the goods being offered.

        35.     Defendant’s acts are intentional and willful. A routine trademark search would have

revealed Tasty Tacos’ existing federal registration for the Tasty Tacos® mark, as well as its

decades-long prior use of the mark. Defendant has also refused to cease use of its infringing mark

after repeated requests.

        36.     Defendant’s acts have caused, and will continue to cause, damage to Tasty Tacos

and jeopardize the entire goodwill symbolized by the Tasty Tacos® mark and built up over

decades, causing immediate, serious, and irreparable injury to Tasty Tacos for which Tasty Tacos

does not have an adequate remedy at law.

                               COUNT II
       FALSE DESIGNATION OF ORIGIN AND TRADEMARK INFRINGEMENT
                 UNDER THE LANHAM ACT, 15 U.S.C. § 1125(a)

        37.     Tasty Tacos repeats and realleges as if fully set forth herein the facts and allegations

of all of the preceding paragraphs.




                                                  10
        Case 4:19-cv-00166-SMR-HCA Document 1 Filed 06/06/19 Page 11 of 13



         38.   Defendant’s use of the “WICKED TASTY TACO” mark in connection with the

sale of taco sauces and seasoning products is a false designation of origin and an infringement of

Tasty Taco’s nationwide common law rights in the Tasty Tacos® mark, because such use is likely

to cause confusion, or to cause mistake, or to deceive as to the affiliation, connection, or association

of Defendant and/or the “Wicked Tasty Taco” taco sauces and seasoning products with Tasty

Tacos, and/or as to the origin, sponsorship or approval by Tasty Tacos of the goods advertised,

promoted, sold, and distributed by Defendants.

         39.   Defendant’s acts are intentional and willful.

         40.   Defendant’s acts have caused, and will continue to cause, damage to Tasty Tacos

and jeopardize the entire goodwill symbolized by the Tasty Tacos® mark and built up over

decades, causing immediate, serious, and irreparable injury to Tasty Tacos for which Tasty Tacos

does not have an adequate remedy at law.

                          COUNT III
   COMMON LAW TRADEMARK INFRINGEMENT AND UNFAIR COMPETITION

         41.   Tasty Tacos repeats and realleges as if fully set forth herein the facts and allegations

of all of the preceding paragraphs.

         42.   By virtue of having used and continuing to use the Tasty Tacos® mark in Iowa since

1961, Tasty Tacos has acquired significant common law trademark rights in the Tasty Tacos®

mark.

         43.   Defendant’s use of “WICKED TASTY TACO,” alone or in combination with other

words or symbols, has created or will continue to create a likelihood of confusion amongst the

consuming public as to the source of the goods being offered.




                                                  11
       Case 4:19-cv-00166-SMR-HCA Document 1 Filed 06/06/19 Page 12 of 13



        44.     Further, Defendant’s acts constitute unfair competition in violation of Iowa common

law.

        45.     Defendant’s acts are intentional and willful.

        46.     Defendant’s acts have caused, and will continue to cause, damage to Tasty Tacos

and jeopardize the entire goodwill symbolized by the Tasty Tacos® mark and built up over

decades, causing immediate, serious, and irreparable injury to Tasty Tacos for which Tasty Tacos

does not have an adequate remedy at law.

        WHEREFORE, Tasty Tacos prays for relief as follows:

        (I)     For a judgment that use by Defendant of “WICKED TASTY TACO,” or other

                confusingly similar terms, either alone or in connection with other words or

                symbols, constitutes trademark infringement and unfair competition;

        (II)    For a preliminary and permanent injunction preventing Defendant and its officers,

                employees, agents, servants, licensees, attorneys, successors-in-interest, and those

                acting in concert therewith, from using “Tasty Tacos,” “Wicked Tasty Taco,” or any

                other similar mark, either alone or in connection with other words or symbols;

        (III)   That Tasty Tacos be awarded actual damages for the harm suffered resulting from

                Defendant’s infringing conduct.

        (IV)    That Tasty Tacos be awarded all profits derived by Defendant from its infringing

                conduct;

        (V)     That Tasty Tacos be awarded an appropriate monetary award for corrective

                advertising;

        (VI)    For a judgment that this case is “exceptional” under 15 U.S.C. § 1117;




                                                  12
     Case 4:19-cv-00166-SMR-HCA Document 1 Filed 06/06/19 Page 13 of 13



       (VII)   That Tasty Tacos be awarded its costs and attorneys’ fees for bringing and

               prosecuting this action; and

       (VIII) That Tasty Tacos be awarded such other and further relief as is just and equitable.

                                         JURY DEMAND

       Tasty Tacos demands a jury trial on all issues so triable.



Dated: June 6, 2019

                                                      __/s/ Allison E. Kerndt
                                                      Jeffrey D. Harty        AT0003357
                                                      Allison E. Kerndt      AT0002923
                                                      Matthew A. McGuire AT0011932
                                                      NYEMASTER GOODE, P.C.
                                                      700 Walnut, Suite 1600
                                                      Des Moines, Iowa 50309
                                                      Telephone: (515) 283-3100
                                                      Facsimile: (515) 283-3108
                                                      Email: jharty@nyemaster.com
                                                              akerndt@nyemaster.com
                                                              mmcguire@nyemaster.com

                                                      COUNSEL FOR PLAINTIFF
                                                      TASTY TACOS, INC.




                                                 13
